 Case 19-13300         Doc 28     Filed 10/09/19 Entered 10/09/19 13:08:54            Desc Main
                                    Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                          FpR THE DISTRICT OF MASSACHUSETTS


In re:                                                )
                                                                      Chapter 11
SOMERVILLE BREWING COMPANY,         )
     a/k/a SLUMBREW,                )
     a1k/a AMERICAN FRESH BREWHOUSE,)

         Debtor.                                      )               Case No. 19-13300


                               NOTICE OF APPEARANCE
                         AND REQUEST FOR SERVICE OF PAPERS

         Please take notice that the undersigned individual appears as counsel for Street Retail,

Inc., creditor, in the above-captioned bankruptcy case and, pursuant to the Federal Rules of

Bankruptcy Procedure 2002, 3017(a), 9007 and 9010(b) and 11 U.S. C. §§ 1012(1), 342 and

1 109(b), requests that copies of any and all notices given or required to be given in the

Bankruptcy Proceeding and all papers served in the Bankruptcy Proceeding be given to and

served upon:

                Anthony M. Moccia(BBO # 350225)
                ECKERT SEAMANS CHERIN BL MELLOTT,LLC
                Two International Place, 16th Floor
                Boston, MA 02110
                Telephone: (617)342-6800
                Facsimile: (617) 342-6899
                E-mail: amoccia@eckertseamans.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

limitation, all orders, reports, pleadings, motions, applications, petitions, complaints, notices,

demands, requests, operating statements, plans, disclosure statements, answers and reply papers,

whether written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

facsimile, electronic mail or other electronic means, or otherwise pertaining to the above-

captioned case.


{K0809585.1}
  Case 19-13300    Doc 28   Filed 10/09/19 Entered 10/09/19 13:08:54                      Desc Main
                              Document     Page 2 of 2



                                Respectfully submitted,

                                STREET RETAIL,INC.

                                By its attorne~~-
                                             ~,
                                       a
                                By:
                                        Anthony M. Moccia(BBO# 350225)
                                        Eckert Seamans Cherin &Mellott, LLC
                                        Two International Place, 16t~' Floor
                                        Boston, MA 02110
                                        Telephone: (617)342-6800
                                        Facsimile: (617) 342-6899
                                        E-mail: amoccia@eckertseamans.com
Dated: October 9, 2019


                                                      ~~~`ri~l~A.,~,~F 1 SERVICE
                                                4 hereby certify that this documents)filed through tea
                                                ECF system will be sent electronically to the registered
                                                partiCi~ants as Identified an the Notice of Electronic Fil-
                                                ing (NEF~ and paper copies will be sent to those indi- c~
                                                cated as norrregisieretl      icipan on r' ~~ ~      ~~ d
                                                           ~7/~




{K0809585.1}
